Citation Nr: 0927395	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left shoulder disorder, 
to include impingement syndrome and degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
August 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.


FINDING OF FACT

The evidence of record does not show that the Veteran's 
current left shoulder disorder, diagnosed as impingement 
syndrome and degenerative joint disease, is related to his 
military service or to any incident therein.


CONCLUSION OF LAW

A left shoulder disorder, to include impingement syndrome and 
degenerative joint disease, was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's February 2005 and September 2007 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's September 
2007 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran was also provided a VA 
examination addressing the etiology of his current left 
shoulder disorder.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in the U.S. 
Navy from February 1964 to August 1968.  An August 1967 
treatment report noted the Veteran's complaints of pain in 
the left shoulder for the previous week.  The report 
concluded with an assessment of probable bursitis of the left 
shoulder.  No follow-up treatment for this condition was 
indicated.  A February 1968 inservice physical examination 
found the upper extremities were normal.  The Veteran's 
August 1968 separation examination also found his upper 
extremities were normal.  

Subsequent to service discharge, the Veteran filed his 
initial claim seeking service connection for a left shoulder 
disorder in January 2005.  He contends that he injured his 
left shoulder while carrying a rifle over his head during 
basic training.  At his hearing before the Board in May 2006, 
the Veteran testified that the rifle was snatched out of his 
hands from behind by his company leader.  He further 
testified that he did not seek treatment for this condition 
at that time to avoid being thought of as a whiner.  He also 
stated that he had continued to have problems with his left 


shoulder ever since, and that he has treated this condition 
during that time frame with over the counter medications. 

In February 2005, a VA examination of the spine was 
conducted.  The examination report noted the Veteran's 
history of having injured his shoulders while in basic 
training in 1964.  The report concluded, in pertinent part, 
with diagnoses of bilateral shoulder impingement syndrome and 
bilateral shoulder degenerative joint disease.

In August 2008, a VA examination for joints was conducted.  
The report of this examination noted the Veteran's complaints 
of bilateral shoulder pain.  The report also noted the 
Veteran's history of having a gun pulled out of his hands and 
injuring both shoulder while in boot camp in 1964.  Following 
a physical examination, the report concluded with diagnoses 
of bilateral impingement syndrome and bilateral shoulder 
degenerative joint disease.  Based upon a review of the 
Veteran's claims folder, his medical history and physical 
examination, the VA examiner opined that the Veteran's left 
shoulder disorder was "less likely" due to his military 
service.  In support of his opinion, the VA examiner 
indicated that the Veteran's current shoulder degenerative 
joint disease was usually due to years of normal wear and 
tear on the shoulders, not one specific moment of trauma like 
the Veteran claims to have happened during boot camp.  In an 
April 2009 addendum to this examination report, the VA 
examiner noted that he had considered the Veteran's inservice 
treatment for probable bursitis in the left shoulder in 
August 1967, but that his opinion remained that the Veteran's 
current left shoulder disability was "less likely" due to 
his active duty service.

While there is a current diagnosis of a left shoulder 
disorder, including impingement syndrome and degenerative 
joint disease, the first post service treatment for a left 
shoulder disorder is not shown for over thirty-six years 
after the Veteran's discharge from the service.  See 
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and 


failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

In support of his claim, the Veteran has submitted statements 
and testimony indicating that he initially injured his left 
shoulder during service, and that this condition has remained 
ever since, worsening over time.  A lay person's statements 
are competent evidence of observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the 
Veteran's statement that someone pulled his rifle out of his 
hands while in service and that he had intermittent pain in 
his left shoulder since that time is competent evidence.  

However, a lay person can not provide competent evidence by 
his statements alone that what he experienced in service and 
the observable symptoms are related to his current disorder.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  38 C.F.R. 
§ 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a medical nexus between 
the current condition and the claimant's military service and 
observable symptomatology.  Until the claimant presents 
competent medical evidence showing a relationship between a 
current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  See Voerth v. West, 13 Vet. App. 117 
(1999) (holding that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim).  In this 
case, the only medical of record found that the Veteran's 
current disability was not related to his military service.  
In so finding, the examiner reviewed and considered the 
Veteran's service treatment records, the claims file, the 
Veteran's history of the incident in service and of 
intermittent shoulder pain, and his clinical findings.  There 
is no medical evidence of record relating the Veteran's 
current left shoulder disorder to his military service.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for a left shoulder disorder, to include 
impingement syndrome and degenerative joint disease, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


